Case: 13-11531   Date Filed: 02/14/2014   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                             No. 13-11531
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 4:12-cv-00094-CDL

EDDIE SLAUGHTER,

                                                           Plaintiff-Appellant,

SLAUGHTER FARMS INC.,

                                                                      Plaintiff,

                                  versus

UNITED STATES DEPARTMENT OF AGRICULTURE,
CALVIN HYER, et al.,

                                                        Defendants-Appellees,

RANDY ROTH, et al.,

                                                                    Defendants.

                       ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (February 14, 2014)
              Case: 13-11531     Date Filed: 02/14/2014    Page: 2 of 6


Before TJOFLAT, MARCUS, and MARTIN, Circuit Judges.

PER CURIAM:

      Eddie Slaughter appeals the district court’s dismissal of his pro se Amended

Complaint in which he alleged violations of the Consent Decree in Pigford v.

Glickman, 185 F.R.D. 82 (D.D.C. 1999), and additional state-law claims. The

district court dismissed the Consent Decree claims for lack of subject matter

jurisdiction and declined to exercise supplemental jurisdiction over the remaining

state-law claims. After careful review, we affirm.

                                          I.

      Slaughter was a prevailing plaintiff in the Pigford litigation, a class action

lawsuit in which black farmers sued the U.S. Department of Agriculture (USDA).

The Pigford litigation was settled by a Consent Decree. As part of the settlement,

Slaughter received $50,000 and certain debt relief.

      Slaughter’s primary allegation is that the USDA and other federal

government defendants (collectively USDA) have breached the Consent Decree by

improperly recording liens against his property. His Amended Complaint asserted

six counts: (I) breach of the Consent Decree; (II) request for a preliminary

injunction to stop the breach of the Consent Decree; (III) improper taking in

violation of the Consent Decree and the Fifth Amendment; (IV) conspiracy; (V)




                                          2
              Case: 13-11531      Date Filed: 02/14/2014   Page: 3 of 6


fraudulent concealment; and (VI) an unspecified claim regarding his former

attorney Jon Coogle’s representation.

      USDA and Coogle each moved to dismiss the claims against them. The

district court granted the motions and entered judgment in their favor. The district

court found it lacked subject matter jurisdiction over Slaughter’s claims against the

federal defendants, because the District Court for the District of Columbia retained

jurisdiction over all alleged violations of the terms of the Consent Decree. In light

of that ruling, the district court declined to exercise supplemental jurisdiction over

the remaining state-law claims against Coogle. Slaughter then filed this appeal.

                                          II.

      We review de novo a district court’s order granting a motion to dismiss for

lack of subject matter jurisdiction, viewing the facts in the light most favorable to

the plaintiff. Parise v. Delta Airlines, Inc., 141 F.3d 1463, 1465 (11th Cir. 1998).

We review a district court’s decision not to exercise supplemental jurisdiction for

abuse of discretion. Engelhardt v. Paul Revere Life Ins. Co., 139 F.3d 1346, 1351

n.4 (11th Cir. 1998).

                               A. Counts I through III

      The district court correctly determined that it lacked subject matter

jurisdiction over Counts I through III, because it did not have an independent

jurisdictional basis to enforce the Pigford Consent Decree.


                                           3
              Case: 13-11531     Date Filed: 02/14/2014    Page: 4 of 6


      Enforcing a settlement agreement generally falls outside the ancillary

jurisdiction of the federal courts, even where the court had jurisdiction to hear the

underlying case. Anago Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1278

(11th Cir. 2012). A claim for the enforcement of a settlement agreement is

essentially a contract dispute for which there must be some independent basis for

federal jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

381–82, 114 S. Ct. 1673, 1677 (1994). However, a court may specifically retain

jurisdiction to enforce a settlement agreement or consent decree through its

contempt power. Am. Disability Ass’n, Inc. v. Chmielarz, 289 F.3d 1315, 1319–

21 (11th Cir. 2002).

      Slaughter brought his complaint in the United States District Court for the

Middle District of Georgia. As the district court correctly found, it does not have

an independent basis for jurisdiction to enforce violations of the Pigford Consent

Decree. The only court that reserved jurisdiction to enforce Consent Decree

violations was the District Court for the District of Columbia. Paragraph 13 of the

Consent Decree, entitled “Enforcement Procedures,” explains the process for

seeking enforcement before that court.




                                          4
                 Case: 13-11531        Date Filed: 02/14/2014        Page: 5 of 6


       While Slaughter argues his claims are separate and apart from the Consent

Decree, his Amended Complaint does not reflect any independent claims. 1 For

example, Count I is entitled “Breach of Consent Decree.” And Counts II and III

allege that the defendants have taken actions in violation of the terms and

conditions of the Consent Decree. We therefore affirm the district court’s finding

that it lacked subject matter jurisdiction over Counts I through III of Slaughter’s

Amended Complaint.

                                   B. Counts IV through VI

       We also affirm the district court’s decision not to exercise supplemental

jurisdiction over Slaughter’s state-law claims for conspiracy, fraudulent

concealment, and alleged misconduct by his former attorney. A district court may

decline to exercise supplemental jurisdiction over additional claims after

dismissing all claims over which it has original jurisdiction. 28 U.S.C.

§ 1367(c)(3); Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th Cir. 2004)

(“We have encouraged district courts to dismiss any remaining state claims when,

as here, the federal claims have been dismissed prior to trial. “). Slaughter does

not offer any argument on appeal that the district court abused its discretion in

following this well-settled rule in this case. See, e.g., Roper v. Edwards, 815 F.2d

1
  If after further evaluation Slaughter determines, as he claims, that he has other federal claims,
under a federal statute or the United States Constitution, that are truly separate and independent
from the Consent Decree, the Middle District of Georgia may be the proper court for those
claims.
                                                 5
                Case: 13-11531   Date Filed: 02/14/2014    Page: 6 of 6


1474, 1477 (11th Cir. 1987) (“[I]t is an abuse of discretion for a federal court to

dismiss pendent state claims where no viable state forum exists at the time of

dismissal.”).

                                         III.

      For these reasons, we affirm.

      AFFIRMED.




                                          6